DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on October 28, 2021 is acknowledged and has been entered.  Claims 1-80, 87 and 90 have been canceled.  Claim 96 is withdrawn. Claims 81-86, 88-89, 91-95 and 97-101 are pending.

Claims 81-86, 88-89, 91-95 and 97-101 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made FINAL.
Previous Grounds of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 81-86 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leese et al. (Linnol Oceanogr.: Methods, 2008, 6:412-416) in view of Rautio et al. (J of Microbiol Methods, 2006, vol. 65:404-416).
With regard to claim 81, Leese teaches a method for obtaining nucleic acid sequence information from a biological sample comprising:
(a) providing a biological sample comprising different target nucleic acids (Abstract, Table 1, where the source of the samples are listed);
(b) contacting the unprocessed biological sample with a plurality of different probe sets to form solution phase hybridization complexes with the different target nucleic acids (Figure 2 and Abstract; see also “Materials and Methods p. 413-417, where samples are enriched and enriched through hybridization to probe set), wherein each probe set comprises:
(i) a first probe comprising, from 5' to 3', a first priming sequence and a sequence that is substantially complementary to a first target domain (Figure 2 and Abstract; see also “Materials and Methods p. 413-417, where samples are enriched and enriched through hybridization to probe set); and 
(ii) uary 4, 2018(ii) a second probe comprising 5' to 3': a sequence substantially complementary to a third target domain, and a second priming sequence, wherein the plurality of probe sets comprises a plurality of probes configured to selectively hybridize to polymorphic regions that are informative of the identity of the source of the sample (Figure 2 and Abstract; see also “Materials and Methods p. 413-417, where samples are enriched and enriched through hybridization to probe set; see also legend to Fig 2 which notes “only fragments with a high identity-by-state are retained” and then fragments are eluted);

With regard to claim 82, Leese teaches a method of claim 81, wherein the amplifying in step (c) comprises (a) polymerase chain reaction using at least two amplification primers that are specific for a portion of the sample genome or (b) extension and ligation of two probes to form amplification templates (Abstract and Figure 2, where the samples are amplified as well).  
With regard to claim 83, Leese teaches a method of claim 81, wherein the nucleic acid is DNA (See legend to Figure 2, where the sample is DNA).  
With regard to claim 85, Leese teaches a method of claim 84, wherein the supernatant comprising solution-phase hybridization complexes is further contacted with a solid support to form immobilized hybridization complexes when contacted with the extension enzyme and the nucleotides (Figure 2 and Abstract; see also “Materials and Methods p. 413-417, where samples are enriched and enriched through hybridization to probe set; see also legend to Fig 2 which notes “only fragments with a high identity-by-state are retained” and then fragments are eluted).  
With regard to claim 86, Leese teaches a method of claim 85, wherein the solid support comprises beads or a filter plate (Figure 2 and Abstract; see also “Materials and Methods p. 413-417, where samples are enriched and enriched through hybridization to probe set; see also legend to Fig 2 which notes “only fragments with a high identity-by-state are retained” and then fragments are eluted).  
With regard to claim 88, Leese teaches a method of claim 81, wherein obtaining nucleic acid sequence information comprises massively parallel sequencing or detecting the amplicons on the surface of a nucleic acid array (Figure 2 and Abstract; see also “Materials and Methods p. 
Regarding claim 81, while Leese teaches the steps of hybridization and amplification, Leese does not particularly teach (a) providing an unprocessed biological sample comprising different target nucleic acids and does not teach the step of contacting the unprocessed sample with probes to form solution-phase hybridization complexes.
With regard to claim 81, Rautio teaches (a) providing an unprocessed biological sample comprising different target nucleic acids (p. 413, col. 2, where unpurified samples are used) and (b) contacting in solution the unprocessed biological sample with a plurality of different probe sets to form solution-phase hybridization complexes (Abstract and Fig 1; also see Fig 1 legend).
With regard to claim 84, Rautio teaches a method of claim 81, comprising, prior to step (c), a step of collecting a superneatant comprising solution-phase hybridization complexes from the raw biological sample (Abstract and Fig 1; also see Fig 1 legend).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Leese to include the hybridization complex and unpurified amplification as taught by Rautio arrive at the claimed invention with a reasonable expectation for success.  Rautio teaches “Solution hybridization has certain advantages over solid phase hybridization: it avoids variation arising from membrane or array quality, the reaction equilibrium is reached in minutes in solution rather than hours (Thompson and Gillespie, 1987), and unpurified cell lysates can be directly applied as sample material. The use of lysates in the analysis saves time and resources, avoids loss of target material during extraction and provides the possibility to quantify the signals in relation to the cell amount used .

Claims 89, 92-95 and 97-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leese et al. (Linnol Oceanogr.: Methods, 2008, 6:412-416) in view of Rautio et al. (J of Microbiol Methods, 2006, vol. 65:404-416) as applied over claims 81-86 and 88 above and further in view of in view of Hogan et al. (US Patent 8,771,951; July 2014), Hamaguchi et al. (Clin Chem, 1998, 44:11, p. 2256-2263) and Wagle et al. (Cancer Discovery, 2012, vol. 2:82-93).
With regard to claim 97, Leese teaches a method of tracking the identity of a biological sample during different stages of sample processing, comprising:
(a) providing a nucleic acid-containing cellular sample (Abstract, Table 1, where the source of the samples are listed); 
(b) separating a portion of the sample into a first portion and a second portion and obtaining a first set of nucleic acid sequence information from the first portion of the biological sample according to claim 81, wherein the first set of nucleic acid sequence information comprises identity informative sequence information (Figure 2 and Abstract; see also “Materials and Methods p. 413-417, where samples are enriched and enriched through hybridization to probe set; see also legend to Fig 2 which notes “only fragments with a high identity-by-state are retained” and then fragments are eluted); 

With regard to claim 89, Wagle teaches a method of claim 81, wherein the plurality of probe sets comprises at least 100 different probe sets (p. 91 “pooling and hybrid capture” and p. 92, “microarray analysis of chromosome copy number” heading, where a plurality of probe sets are taught, Fig 1, SNP array).  
With regard to claim 91, Wagle teaches a method of claim 81, wherein the plurality of probe sets comprises a plurality of probes configured to selectively hybridize to regions that comprise cancer-associated polymorphisms (Abstract).
With regard to claim 92, Wagle teaches a method of claim 81, wherein the sample is a blood sample, a whole blood sample, a formalin-fixed paraffin-embedded (FFPE) tissue sample, or a saliva sample, and wherein the sample optionally comprises tumor tissue (Abstract).  
With regard to claim 94, Wagle teaches a method of claim 92, wherein the sample is an FFPE tissue sample (Abstract, where FFPE samples are included).  
With regard to claim 95, Wagle teaches a method of claim 94, wherein there is no purification of the nucleic acid from the FFPE sample prior to the amplifying in step (b) (Abstract, where FFPE samples are included).  
With regard to claim 98, Wagle teaches a method of claim 97, wherein the identity informative sequence information comprises SNP genotype information for at least 100 unique SNPs (Fig 1, SNP array, p. 86, col. 1, where SNP array is described).  
With regard to claim 99, Wagle teaches a method of claim 97, wherein the second set of sequence information comprises SNP genotype information for at least 100 unique SNPs, 
With regard to claim 100, Wagle teaches a method of claim 97, wherein the sample is a blood sample, a whole blood sample, an FFPE tissue sample, or a saliva sample, or comprises dried blood, or comprises dried blood on a porous solid surface (Abstract, where FFPE samples are included).  
With regard to claim 101, Wagle teaches a method of claim 97, wherein the same source is the same individual (Abstract, where FFPE samples are included).     -4- Application No.: 15/741,983 
Regarding claim 97, while Hogan teaches many features of the claimed method, Hogan does not teach every step of the method.
With regard to claim 93, Hogan teaches a method of claim 81, wherein the sample comprises dried blood or dried saliva on a porous solid surface (Fig 5A-5C, where whole blood is amplified).
Regarding claim 97, Leese does not teach the method of steps (c) and (d).
With regard to claim 97, Hamaguchi teaches a method of tracking the identity of a biological sample during different stages of sample processing, comprising:
 (c) purifying nucleic acid from the second portion and obtaining a second set of sequence information (Abstract, where the amplification is described; Figure 3, where the product of amplification is measured); and 
(d) using computer-assisted logic, comparing the identity informative sequence information from the first set of nucleic acid sequence information to the second set of sequence information to confirm that the first and second sets of sequence information were obtained from the same source (Figure 5 legend, where multiple primers are described).
.

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. Applicant argues Leese and Rautio separately.  Regarding Leese, Applicant argues “samples are obtained and the DNA is extracted (i.e. DNA was purified) prior to amplifying nucleic acids”.  Applicant contrasts that with the claims which require that the claimed nucleic acids are unprocessed.  Applicant argues that Leese does not teach the probes as claimed which require “contiguous first, second and third target domains” or the features of the first probe and second probe as including a priming sequence and a first target domain (p. 7 of remarks). 
Except, in their response, Applicant entirely neglects to address that the obviousness rejection notes that Leese does not teach an unprocessed sample and applies Rautio for teaching hybridization of unprocessed samples to a probe set.  When addressing Rautio, Applicant argues “Rautio discloses transcript analysis with aid of affinity capture” and acknowledge that .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
While Applicant separately addresses the references Applicant does not address the combination of references. Applicant’s arguments are not persuasive.  Leese teaches multiple probes which include priming sites and target domains, as depicted in Figure 2.  Therefore, Applicant’s arguments against Leese are not persuasive.  Regarding Rautio, Applicant’s arguments are also not persuasive.  While Rautio may have a different format of probes, again it is emphasized that Applicant is not considering how the individual references were applied against the claims.  Rautio was not relied upon for teaching the probe format of the claims, Leese renders the probe format obvious, for the reasons noted above.  Therefore, Applicant’s arguments are not persuasive and the rejection is maintained.

Applicant’s arguments against Leese in view of Rautio, Hogan, Hamaguchi and Wagle are similarly piecemeal.  Instead of addressing the rejection of Hogan, Applicant argues “Hogan does not teach or reasonably suggest the method as recited in claim 81 (p. 8). Except Hogan was 
Regarding Hamaguchi, Applicant argues some features of Hamaguchi and argues “Hamaguchi teaches purification of nucleic acids prior to hybridization” and again concludes that this reference does not teach the method as claimed in claim 81, despite that the rejection was not applied for teaching these features and was not applied against claim 81.  Applicant’s argument is not responsive to the rejection that was actually made and is therefore not persuasive.
Regarding Wagle, Applicant argues “Wagle discloses purification of nucleic acids prior to hybridization” and concludes “nowhere does Wagle teach or reasonably suggest ‘wherein there is no purification of the nucleic acid…” (p. 8 of remarks).  Again, Applicant is not addressing the rejection of record or even the features of the claim which was rejected over Wagle in combination with multiple other references.  Applicant has not addressed Wagle combined with any other reference and the and therefore the argument is wholly unpersuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In sum, Applicant’s arguments against Leese in view of Rautio, Hogan, Hamaguchi and Wagle does not address the features of the claim which was rejected. The arguments are wholly unpersuasive and the rejections are maintained.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsieh et al. (Acc Chem Res, 2015, 48:911-920) teaches a similar method of sample analysis without extraction.

Conclusion
No claims are allowed.  All claims stand rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM